 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 29th
day of June 2012, between David Fann (“Executive”) and Solar Energy Initiatives,
Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements hereafter
set forth, and upon the terms and conditions contained in this Agreement.
Executive and the Company hereby agree as follows:

 

1.        Certain Definitions.

 

“Business of the Company” shall at any time mean any line of business then
engaged in. or planned to be engaged in by the Company or any of its affiliates
and subsidiaries.

 

“Common Stock” shall mean the common stock of the Company.

 

“Competing Enterprise” shall at any time mean any person, firm, corporation or
other individual or entity that is engaged, directly or indirectly, wholly or in
part, in any line of business then engaged in, or then planned to be engaged in,
by the Company or any of its affiliates and subsidiaries.

 

“Corporate Transaction” shall mean (A) any merger or consolidation of the
Company with another entity, whether or not the Company is the continuing or
surviving entity, in which forty percent (40%) or more of the Company’s voting
capital stock is transferred to holders different from persons or their
affiliates who held the stock immediately prior to such transaction or (B) any
sale of all or substantially all of the Company’s assets to another entity or
person of which forty percent (40%) or more of the capital stock is held by
holders different from persons or their affiliates who hold voting capital stock
of the Company.

 

All other capitalized terms used herein arc defined in other provisions of this
Agreement.

 

2.        Duties.

 

2.1        Capacity. Executive shall serve as CEO of the Company reporting to
the Board of Directors and shall perform such customary, appropriate and
reasonable executive duties as are usually performed by a President or as may be
delegated to him from time to time by the Board. Executive shall principally
perform his duties hereunder at the executive offices of the Company. Executive
shall serve in the same employee position set forth in this Section 2.1 to the
extent set forth in this Section 2.1 of any successor entity or holding company
resulting from a reorganization of the Company other than a Corporate
Transaction. Such obligation does not apply to Executive’s status as a Director
of the Company.

 

 

 

 

David Fann Employment Agreement



 

3.        Cash Compensation and Benefits.

 

3.1        Salary.

 

Executive shall be paid an annual base salary of One Hundred Twenty Thousand
Dollars ($120,000.00) (“Base Compensation”), payable in accordance with the
Company’s general payroll practices commencing July I, 2012 (the “Effective
Date. Such base salary shall be subject to increase from time to time in the
sole discretion of the Board of Directors, or if established the Compensation
Committee thereof based on Executive’s performance and that of the Company.

 

3.2        Annual Bonus.

 

Commencing with the Company’s 2012 fiscal year and for each fiscal year of the
Company thereafter during the Term, the Executive shall be eligible to receive,
in addition to his Base Compensation, an annual bonus, to be determined and
awarded in the sole discretion of the Board (or compensation committee thereof),
payable within sixty’ (60) days of the end of each such fiscal year (the “Annual
Bonus”).

 

3.3        Benefits.

 

In addition to the Base Compensation and any Annual Bonus, Executive shall
further be entitled to participate in any employee benefits programs offered
generally from time to time to senior management employees of the Company to the
extent Executive qualifies for participation under such programs. In any event
the Company shall pay for, at no cost to Executive a health and dental insurance
plan.

 

3.4        Business Expenses.

 

The Company shall pay the reasonable and necessary business expenses incurred by
Executive in performing his duties hereunder in accordance with such policies
regarding employee expenses generally as the Company may have in effect from
time to time.

 

3.5        Vacation and Holidays.

 

Executive shall be entitled to fully paid vacation time of eight (8) weeks per
calendar year. In addition, Executive shall be entitled to all holidays provided
under the Company’s regular holiday schedule.

 

Page 2 of 9

 

 

David Fann Employment Agreement

 

3.6        Severance Compensation.

 

a). If Executive’s employment with the Company is terminated by the Company
without Cause at any time prior to July I, 2015, Executive shall receive from
the Company severance pay in an amount equal to the greater of his then-current
Base Compensation in effect at the time of such termination through either June
30, 2015 or eighteen (18) months from the date of notice, whichever is greater,
in a lump sum payable no later than the termination date and (ii) all unpaid
benefits such as accrued vacation, and (iii) all outstanding expenses, and (iv)
any declared but unpaid Annual Bonus. If Executive’s employment with the Company
is terminated by the Company by virtue of the expiration of this Agreement on
June 30, 2015. Executive shall be entitled to continue to receive from the
Company severance pay in an amount equal to the greater of his then-current Base
Compensation in effect at the time of such termination through June 30. 2015 in
accordance with the Company’s general payroll practices; and (ii) any declared
but unpaid Annual Bonus. .In the event of a Corporate Transaction, the amount of
severance pay will be equal to his then current Base Compensation for twenty
four (24) months plus any annual bonus due plus all PTO time in a lump sum
payable no later than the closing date of the Corporate Transaction.
Additionally, the Company will continue to pay the premiums for Executive’s
health benefits and life insurance for twenty four months.

 

b) During any period in which Executive is receiving severance compensation
pursuant to subsection (a) of this Section 3.6. the Company shall use reasonable
efforts to obtain reasonably and to pay for comparable medical, life and
disability insurance and other benefits on the same terms and conditions and to
the same extent as theretofore provided by the Company to Executive prior to the
effective date of the termination of his employment.

 

3.7        Compensation Upon a Corporate Transaction.

 

If Executive is terminated without Cause within a twelve (12) month period
following the consummation of a Corporate Transaction (i) Executive’s right to
receive any earned but unpaid Annual Bonus shall immediately vest, but not less
than a pro rata amount of the immediately preceding year’s Annual Bonus if no
Annual Bonus shall have been earned for the then current year, (ii) the Company
or its successor in interest shall use reasonable efforts to obtain reasonably
comparable medical, life and disability insurance and other benefits on the same
terms and conditions and to the same extent as immediately theretofore provided
by the Company to Executive prior to the consummation of the Corporate
Transaction for a period of two (2) years following such termination and (iii)
all severance compensation provided for in Section 3.6 will be due and payable
at time of termination.

 

4.        Stock Options.

 

4.1         Stock Grants.

 

The Company grants to Executive 4.99% of the issue and outstanding stock of the
company beginning July 1, 2012 and 4.99% of the company stock on each
anniversary date of the employment agreement. Any future stock or stock option
grants will be determined by the Compensation Committee and will be reviewed on
an annual basis.

 



Page 3 of 9

 

 

David Fann Employment Agreement

 

5.        Conversion to Consulting Agreement

 



The Executive may select to become a consultant to the Company rather than be an
employee. The Executive must provide the Company with a 60 day notice after
which the Executive will become a consultant to the Company for the remaining
term as stated in Item 7 of this Agreement The Executive will report to the then
C.E.O. and will perform agreed upon services on a part-time basis (not to exceed
40 hours per month). The compensation paid on the first of the each and every
month thereafter until June 1, 2017 will be ten thousand dollars. The Company
will also pay to Executive all expenses incurred on behalf of the Company after
receipt and approval of an expense report submitted by Executive. Any required
travel in excess of three and one half hours will be business class.

 

6.        Restrictive Covenants and Confidentiality.

 

6.1        Non-Solicitation. The Executive agrees that during the Term and for a
period of one (1) year thereafter and in any event during any period in which he
is receiving severance compensation pursuant to Section 3.6, he shall not
solicit, entice, encourage or induce any person, other than persons known prior
to Executive’s employment, who at any time within one (1) year prior to the
Executive’s termination of employment shall have been an employee of the Company
or any of its subsidiaries, to become employed by or associated with any person,
firm or corporation other than the Company, and the Executive shall not approach
any such employee for such purpose or authorize or knowingly approve the taking
of such actions by any other person, firm or corporation or assist any such
person, firm or corporation in taking such action.

 

6.2        Non-Compete. The Executive agrees that during the Term and during any
period in which he is receiving severance compensation pursuant to Section 3.6.
the Executive shall not, directly or indirectly, engage or participate or make
any financial investments in, or become employed by, or act as an agent or
principal of, or render advisory or other services to or for, any Competing
Enterprise. Nothing herein contained, however, shall restrict the Executive from
overseeing personal and family investments, including, without limitation, any
investments in not more than three percent (3%) of the voting securities in any
Competing Enterprise whose stock is listed on a national securities exchange or
is actively traded on the NASDAQ so long as in connection with such investments
the Executive does not render services, directly or indirectly, to a Competing
Enterprise.

 

6.3        Confidentiality. Executive shall not, directly or indirectly,
publish. disclose or use, or authorize anyone else to publish, disclose or use,
any secret or confidential matter, or proprietary or other information not
otherwise available in the public domain relating to any aspect of the
operations, activities, or obligations of the Company, including, without
limitation, any confidential material or information relating to the Company’s
business, customers, suppliers, arrangements with Practitioners, trade or
industrial practices, trade secrets-technology. know-how or intellectual
property. All records, files, data, documents and the like relating to
suppliers, customers, costs, prices, systems, methods, personnel, equipment and
other materials relating to the Company shall be and remain the sole property of
the Company. Upon termination of Executive’s employment with the Company,
Executive shall not remove from the Company’s premises or retain any of the
materials described in this Section 5.3 without the prior written consent of the
Company, and all such materials in Executive’s possession shall be delivered
promptly to the Company.

 

Page 4 of 9

 

 

David Fann Employment Agreement

 





6.4        Survival and Company Definition. This Section 5 shall survive the
termination of the Executive’s employment with the Company, irrespective of the
reason therefore. For purposes of this Section 5, the term “Company” shall
include all affiliates and subsidiaries.

 

6.5        Remedies. The Executive acknowledges that the services to be rendered
by the Executive are of a special, unique and extraordinary character and, in
connection with such services, the Executive will have access to confidential
information vital to the Company’s business. By reason of this access, the
Executive consents and agrees that if the Executive violates any of the
provisions of this Section 5. the Company shall be entitled, without the need to
show actual damages, to an injunction and a temporary restraining order from any
court of competent jurisdiction restraining the Executive from committing or
continuing any such violation of this Agreement. The Executive acknowledges that
damages at law would not be an adequate remedy for violation of this Section 5,
and the Executive therefore agrees that the provisions of tins Agreement may be
specifically enforced against the Executive in any court of competent
jurisdiction. The rights, powers and remedies of the Company under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which the Company may-have under any other agreement or by law.

 

7        Term and Termination.

 

7.1        Term. The term of this Agreement shall be for three (3) years . With
respect to the Executive’s employment period (the “Employment Period”), the term
of this Agreement shall terminate June 30, 2015. After such Employment Period,
the Board of Directors in its sole discretion may extend the term with
Executive’s consent. The initial term and any term established after July 1,
2012, is each referred to as a “Term.” and. for purposes of Section 3.6,
severance payments through the end of the Term means through the end of the
applicable Term in which Executive is terminated.

 

7.2        Death. This Agreement shall terminate automatically upon Executive’s
death and upon complete payment to Executives estate . all accrued and unpaid
Base Compensation including amounts due as earned but unpaid Annual Bonus and
any unpaid travel expenses and PTO due. The Company agrees to pay alt premiums
for an additional two years the health and dental insurance policy outlined in
paragraph 3.3 .

 

Page 5 of 9

 



 

 

David Farm Employment Agreement

 

7.3        Disability. In the event that Executive, because of accident,
disability or physical or mental illness, is incapable of performing his usual
duties hereunder, the Company shall have the right to terminate Executive’s
employment.. For purposes of this Section 7.3, Executive shall be deemed to have
become incapable of performing his usual duties hereunder if the Board shall
determine that Executive is, by reason of any medically-determinable physical or
mental impairment expected to result in death or to be of continuous duration of
not less than six (6) consecutive months or more, unable to perform his usual
duties for the Company. If Executive’s employment hereunder is terminated
pursuant to this Section 7.3, the Company shall pay to Executive, two years of
his then current Base Compensation as his sole and exclusive right and remedy
under this Agreement (i) all accrued and unpaid Base Compensation through the
date of termination pursuant to this Section 7.3, (ii) any earned but unpaid
Annual Bonus and (iii) continuation of Company benefits for thirty six (36)
months to Executive’s family at no cost to Executive or his family.

 

7.4        Cause and Voluntary Termination. The Company shall have the right to
terminate this Agreement and Executive’s employment hereunder for Cause. Cause”
shall mean any of the following occurrences: (1) Executive’s conviction of (A) a
felony or (B) another serious crime involving material harm to the standing or
reputation of the Company; (2) Executive’s gross negligence or willful
misconduct in the performance of his duties for the Company which causes or may
cause material harm to the Company; (3) conduct by the Executive which brings
the Company into public disgrace or disrepute, including, without limitation,
dishonesty and fraud; or (4) a material breach by Executive of any of the terms
or conditions of this Agreement or any other agreement between the Company and
the Executive, which, if curable, is not cured to the Company’s reasonable
satisfaction within thirty (30) days of written notice thereof The Executive
shall have the right to voluntarily terminate this Agreement at any time upon
fifteen (15) days prior written notice. If Executive voluntarily terminates his
employment hereunder or the Company terminates Executive’s employment for Cause,
the Executive’s sole and exclusive right and remedy hereunder shall be the right
to receive his Base Compensation through the date of such termination only and
the Company shall have no responsibility for the payment of any other
compensation or benefits to the Employee for any time period subsequent to such
termination, including, without limitation, any Annual Bonus or other employee
benefits. Nothing herein shall affect the Company’s obligation to provide
benefits as required by COBRA or any other applicable federal or state law.

 

7.5        Termination Without Cause. The Company may terminate Executive’s
employment with the Company pursuant to this Agreement without cause by giving
written notice to Executive at least sixty (60) days prior to the effective date
of such termination, subject to the provisions of Section 3.6.

 

8.         Miscellaneous.

 

8.1        Successors and Assigns. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their heirs, executors, legal
representatives, successors and assigns. Neither party shall have the right to
assign its obligations, or all or any portion of their rights or interests under
this Agreement without the prior written consent of the other party hereto, and
any attempt to do so will be null and void; provided, that the Company shall
have the right to assign this Agreement in connection with any Corporate
Transaction.

 

Page 6 of 9

 

  

David Fann Employment Agreement

 

8.2        Notices. Any notice, request, demand or other communication required
or permitted by this Agreement shall be in writing and shall be deemed to have
been properly given upon the earlier of receipt or five (5) days after being
sent by certified or registered mail with postage prepaid, return receipt
requested, addressed to the parties as follows:

 

If to Executive: David Fann   570 Walnut Valley Parkway   Arden, NC 28704     If
to Company: Solar Energy Initiatives, Inc.   2500 Regency Parkway   Cary, NC
27518   Attention: Board of Directors

 



Only giving written notice of such change in the manner provided herein for
giving notices may change the addresses for purposes of this Section 7.2.

 

8.3        Withholding. Executive hereby agrees to make appropriate arrangements
with the Company for the satisfaction of all Federal, State or local income tax
withholding requirements and Federal social security employee tax requirements
applicable to this

 

8.4        Governing Law. Venue and Attorney Fees. This Agreement is made and
entered into and is to be governed by the laws of the State of Florida
applicable to agreements made within such State, without regard to the conflicts
of law principles of such State. The Venue for all purposes in connection with
this Agreement shall be the County of St. John, State of Florida. In the event
any party hereto reasonably retains counsel for the purpose of enforcing or
preventing the breach of this Agreement or any provision hereof, including, but
not limited to, instituting any action or proceeding to enforce any provision
hereof, for damages by reason of any alleged breach of any provision hereof, for
a declaration of such party’s rights or obligations hereunder, for an action
seeking injunctive relief to enforce any provision herein, or for any other
judicial remedy, then the prevailing party shall be entitled, in addition to
such other relief as may be granted, to be reimbursed by the non-prevailing
party for all costs and expenses incurred thereby, including reasonable
attorney’s fees.

 

8.5         Waiver. The failure of either party at any time to require
performance by the other party of any provision hereof shall not affect in any
way the full right to require such performance at any lime thereafter, nor shall
a waiver by either party of a breach of any provision hereof be taken or held to
be a continuing waiver of such provision, or waiver of any other breach under
any other provision of this Agreement.

 

8.6        Captions. The captions of the sections referenced herein are inserted
as a matter of convenience only and in no way define, limit, or describe the
scope of this Agreement or any provisions hereof.

 

Page 7 of 9

 

 

David Fann Employment Agreement

 

8.7        Entire Agreement. This Agreement and any Exhibits hereto set forth
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersede all prior contracts, agreements,
arrangements, communications, discussions, representations and warranties,
whether oral or written, between the parties with respect to such subject
matter. This Agreement may be amended only by a written instrument signed by
both parties hereto making specific reference to this Agreement and expressing
the plan or intention to modify it.

 

8.8        Severability. If any provision of this Agreement shall be adjudicated
to be invalid, ineffective or unenforceable, the remaining provisions of this
Agreement shall not be affected thereby. The invalid, ineffective and
unenforceable provision shall, without further action by the parties, be
automatically amended to effect the original purpose and intent of the invalid,
ineffective or unenforceable provision; provided, that such amendment shall
apply only with respect to the operation of such provision in the particular
jurisdiction with respect to which such adjudication is made.

 

8.9        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together will constitute one and the same Agreement.

 

8.10       No Conflict. Executive covenants and represents that he is not a
party to any agreement or understanding which impairs or prohibits his ability
to enter into and perform services under this Agreement.

 



Page 8 of 9

 

 

David Fann Employment Agreement

 

The undersigned, do hereby certify that we are members of the Board of Directors
of the Corporation; that the attached is a true and correct copy of resolutions
duly adopted and ratified at a meeting of the Board of Directors of the
Corporation duly convened and held in accordance with its by-laws and the laws
of the State of Delaware, as transcribed by us from the minutes: and the same
have not in any way been modified, repealed or rescinded and are in full force
and effect.

 

IN WITNESS WHEREOF, We have hereunto set our hands as Members of the Board of
Directors of the Corporation.

 

Dated June 29, 2012

 

  Solar Energy Initiatives, Inc..         By: /s/ DAVID FANN     DAVID FANN,    
Chief Executive Officer/ Member of the Board

 

  Signature:       Name:     Member of the Board         Print Name:  

 

 

Page 9 of 9

 

